Case 1:20-cv-00426-TFM-MU Document 18 Filed 07/21/21 Page 1 of 4                       PageID #: 228




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 FEDCORP, INC.,                                )
                                               )
        Plaintiff,                             )
                                               )
 v.                                            )       CIV. ACT. NO. 1:20-cv-426-TFM-MU
                                               )
 PATRICK SALAMONE,                             )
                                               )
        Defendant.                             )

                          MEMORANDUM OPINION AND ORDER

        Pending before the Court is Plaintiff’s Motion for Costs and Attorneys’ Fees Under 28

 U.S.C. § 1447(c) (Doc. 4, filed September 1, 2020). This Court remanded this case to the Circuit

 Court of Mobile County, Alabama on July 21, 2021, in a concurrent opinion. Doc. 17. The motion

 for costs and attorney fees has been fully briefed and is ripe for review. Having considered the

 motions, responses, and relevant law, the Court finds Plaintiff’s motion for costs and attorneys’

 fees is due to be GRANTED.

        “It is well established that a federal court may consider collateral issues after an action is

 no longer pending.” Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 395, 110 S.Ct. 2447, 2455,

 110 L. Ed. 2d 359 (1990). Even after an action is dismissed for lack of jurisdiction, the Court may

 still address collateral matters such as attorney’s fees and costs. See PTA-FLA, Inc. v. ZTE USA,

 Inc., 844 F.3d 1299, 1309 (11th Cir. 2016) (“[E]ven after an action is dismissed for lack of

 jurisdiction, district courts may still award costs and attorney’s fees…”) (citing Cooter, 496 U.S.

 at 395). A district court retains jurisdiction after remand to award costs. See Ware v. Pine State

 Mortgage Corp., 754 F. App’x 831, 832 (11th Cir. 2018).




                                             Page 1 of 4
Case 1:20-cv-00426-TFM-MU Document 18 Filed 07/21/21 Page 2 of 4                        PageID #: 229




        Plaintiff FEDCorp, Inc. (“Plaintiff” or “FEDCorp”) seeks an award for costs and attorney

 fees incurred as a result of Defendant Patrick Salamone (“Defendant” or “Salamone”) improper

 removal. Doc. 4 at 6. Pursuant to 28 U.S.C. § 1447(c), “[a]n order remanding the case may require

 payment of just costs and any actual expenses, including attorney fees, incurred as a result of the

 removal.” The Supreme Court’s decision in Martin v. Franklin Capital Corp. guides district

 courts’ consideration of whether to award fees when remanding a case to state court because of

 improper removal. See 546 U.S. 132, 140, 126 S. Ct. 704, 711, 163 L. Ed. 2d 547 (2005).

 The Court explained:

        [T]he standard for awarding fees should turn on the reasonableness of the removal.
        Absent unusual circumstances, courts may award attorney’s fees under § 1447(c)
        only when the removing party lacked an objectively reasonable basis for seeking
        removal. Conversely, when an objectively reasonable basis exists, fees should be
        denied. See, e.g., Hornbuckle, 385 F.3d, at 541; Valdes v. Wal-Mart Stores, Inc.,
        199 F.3d 290, 293 (C.A. 5, 2000). In applying this rule, district courts retain
        discretion to consider whether unusual circumstances warrant a departure from the
        rule in a given case. For instance, a plaintiff’s delay in seeking remand or failure to
        disclose facts necessary to determine jurisdiction may affect the decision to award
        attorney’s fees. When a court exercises its discretion in this manner, however, its
        reasons for departing from the general rule should be “faithful to the purposes” of
        awarding fees under § 1447(c).

 Martin, 546 U.S. at 141, 126 S. Ct. at 711.

        The issue before the Court is whether Salamone lacked an objectively reasonable basis for

 seeking removal. Salamone removed this action to this Court premised on federal question

 jurisdiction, despite the fact that FEDCorp’s complaint only raises Alabama state law claims.

 Salamone argues that his federal counterclaims under the DTSA, FMLA, and the FFCRA are his

 objectively reasonable basis for removal. Doc. 7 at 10. Salamone reasons that his federal claims

 qualify as a reasonable basis and therefore warrant the denial of FEDCorp’s motion for attorneys’

 fees and expenses. The Court finds otherwise.




                                               Page 2 of 4
Case 1:20-cv-00426-TFM-MU Document 18 Filed 07/21/21 Page 3 of 4                       PageID #: 230




        The Court finds that Salamone’s removal of this action lacked an objectively reasonable

 basis. Viewed objectively, as the Court is required to do, FEDCorp’s complaint only pleads state

 law claims and Salamone’s Notice of Removal argues this Court has jurisdiction pursuant to 28

 U.S.C. § 1331 (federal question). Accordingly, this Court clearly lacks original jurisdiction

 because none of the claims in the Complaint involve federal question or arise under federal statutes.

 It is well-settled that “a case may not be removed to federal court on the ground of a federal

 question defense alone, even if that defense is valid.” Kemp v. Int’l Bus. Machines Corp., 109

 F.3d 708, 712 (11th Cir. 1997). Furthermore, 28 U.S.C. § 1441(a) does not permit removal based

 on counterclaims because counterclaims are irrelevant to whether the district court has original

 jurisdiction over the civil action. See Home Depot U.S.A., Inc. v. Jackson, 139 S. Ct. 1743, 1748,

 204 L. Ed. 2d 34 (2019).

        It is clear that Salamone has failed to offer a credible reason for removal and removed this

 case despite obvious precedent that did not support its removal. As the Supreme Court notes in

 Martin, “[t]he appropriate test for awarding fees under § 1447(c) should recognize the desire to

 deter removals sought for the purpose of prolonging litigation and imposing costs on the opposing

 party, while not undermining Congress’ basic decision to afford defendants a right to remove as a

 general matter, when statutory criteria are satisfied.” Martin, 546 U.S. at 140. The Court finds

 that Salamone’s removal of this action prolonged litigation and imposed unwarranted litigation

 costs on FEDCorp. Specifically, Salamone filed its Notice of Removal after FEDCorp obtained

 preliminary injunctive relief and while it had pending discovery request in state court. Salamone’s

 actions delayed discovery, prolonged litigation, and caused FEDCorp to incur costs and attorney

 fees to seek remand of this action back to state court. The Court, in its discretion, finds it

 appropriate to award costs and attorney fees in this case. Accordingly, Plaintiff’s request for an




                                             Page 3 of 4
Case 1:20-cv-00426-TFM-MU Document 18 Filed 07/21/21 Page 4 of 4                          PageID #: 231




 award of attorney’s fees and costs is appropriate and the motion is GRANTED in that the Court

 will award appropriate fees and costs incurred in conjunction with the jurisdictional issues.

 Plaintiff is ordered to file a brief on attorney fees and costs using the lodestar analysis on or before

 August 10, 2021. See Perdue v. Kenn A. ex rel. Winn, 559 U.S. 542, 552, 130 S. Ct. 1662, 1673,

 176 L. Ed. 2d 494 (2010).

        DONE and ORDERED this 21st day of July 2021.

                                                        s/Terry F. Moorer
                                                        TERRY F. MOORER
                                                        UNITED STATES DISTRICT JUDGE




                                              Page 4 of 4
